The only distinction between this case and the other between the same parties, decided at this Term, ante, 445, is, that the tax here was levied for the year 1874, and the Revenue Act of that year does not in express terms tax the shares of nonresidents in national banks located in this State.
We have decided in the other case that no distinction can be made between resident and nonresident shareholders, and that the Constitution and revenue laws require the tax to be levied upon all shares in national banks, and that the laws equally apply to nonresidents, whether named or not.
For the reasons stated in that opinion, the judgment below is reversed, and
PER CURIAM.                                            Action dismissed.